PCIJ_AB_65_DanzigLegislativeDecrees_LNC_NA_1935-12-04_ADV_01_NA_02_EN.txt. DECLARATION BY COUNT ROSTWOROWSKI.
{ Translation. |

Count RostworowskI, Judge, declares that he is unable
to concur in the Opinion given, because, in his view, the
two decrees in question of 1935 are not, in substance, incon-
sistent with the Constitution of the Free City of Danzig and
do not violate any of its provisions or conflict with any of
its principles.

On the other hand, he considers that these same decrees
of 1935, having been issued by the Senate alone, are, as regards
the form of their enactment, contrary to Article 43, paragraph 1,
of the Constitution, which requires that legislation must
receive the concurrent assent of the Volkstag and the Senate.
—The argument based on the Enabling Law of 1933 is not,
in his view, sound, since the law of 1933 itself, in effect,
profoundly modifies the constitutional régime of the Free City.
There being no provision in the Constitution authorizing this
law, it appears to be a deviation from the terms of the
Constitution which can only be made lawful by means of the
express approval of the League of Nations. In the absence
of such approval, the law of 1933 does not suffice to render
the impugned decrees of 1935 lawful and accordingly they
remain, as regards the form of their enactment, inconsistent
with the Constitution of Danzig.

(Signed) M. ROSTWOROWSKI.

22

 

 
